Citation Nr: 0309231	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  02-01 771	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease 
with osteoarthritis as secondary to a service-connected right 
knee disability.

2.  Entitlement to an increased rating for anterior cruciate 
ligament deficiency of the right knee, evaluated 20 percent 
disabling.

3.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from February 1974 to February 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) regional office (RO).  The RO issued a decision in March 
2000 confirming and continuing a 10 percent rating for 
anterior cruciate ligament deficiency of the right knee.  But 
a December 2000 decision increased the rating to 20 percent 
effective from May 19, 2000.

In a more recent rating decision in July 2001, the RO denied 
service connection for a low back condition as secondary to 
the service-connected right knee disability.  An April 2002 
RO rating decision recognized arthritis of the right knee as 
a separate and distinct manifestation from the service-
connected anterior cruciate ligament deficiency of the right 
knee.  And accordingly, a separate 10 percent rating was 
assigned for the right knee arthritis effective from December 
5, 2001.


REMAND

The veteran's service medical records (SMRs) disclose that, 
in April 1976, he complained of right knee pain, which he 
attributed to a strain of the knee sustained while playing 
softball.  The diagnosis was a lateral collateral 
ligament sprain.  An August 1976 treatment record indicates 
he had a medial collateral ligament Grade II strain and a 
torn right medial meniscus.  A cylinder cast was applied.  

A February 2000 VA outpatient treatment note shows the 
veteran complained of right knee pain.  Clinical inspection 
of his right knee elicited a positive drawer sign.  



On VA orthopedic examination in November 2000, the veteran 
reported give-way instability of the right knee and stated 
that he could not walk without a knee brace.  Clinical 
inspection of the right knee included findings of a negative 
posterior drawer sign, but positive anterior drawer sign.  

A VA orthopedic examination was performed in May 2001.  
Clinical inspection of the right knee included findings of 3+ 
anterior laxity at both 30 degrees and 90 degrees of flexion 
with a positive pivot shift.  There was no significant 
posterolateral or posterior instability; 1+ varus instability 
was noted.  The impressions included chronic right knee 
anterior cruciate ligament tear with probable lateral 
cruciate ligament sprain and meniscal tear.  

A report from a private treatment provider, dated in December 
2001, reflects x-ray examination of the veteran's right knee.  
The impressions included chronic tear of the anterior 
cruciate ligament; the posterior cruciate ligament appeared 
intact.  

On VA orthopedic examination in March 2002, the veteran 
denied right knee dislocation or recurrent subluxation.  
Clinical inspection of the right knee included findings of no 
gross joint instability.  

Another VA orthopedic examination was performed in March 
2002.  Clinical findings included a notation of a grossly 
unstable knee joint, as shown by anterior and posterior 
drawer signs and by the Lachman test.  Also noted were very 
lax ligaments laterally consistent with a varus deformity.  
The assessment was that the veteran had an unstable knee.

Another VA orthopedic examination was performed in May 2002.  
Clinical inspection of the right knee included findings of 
negative anterior and posterior drawer signs.  The examiner, 
who had not reviewed the claims file, provided no opinion 
about the stability or instability of the veteran's right 
knee.  

With respect to the right knee, the evidence demonstrates an 
exacerbating and remitting course involving joint stability 
in recent years.  The Board concludes that the extent of 
joint stability cannot be ascertained on the current record, 
however.  Moreover, it does not appear from the record that, 
in evaluating right knee arthritis, the RO specifically took 
into account functional loss due to pain, weakness, 
incoordination or fatigability, as mandated by 38 C.F.R. 
§§ 4.40 and 4.45, in addition to disability based on 
limitation of motion.  In this regard, the RO's attention is 
directed to the case of DeLuca v, Brown, 8 Vet. App. 202 
(1995) wherein the United States Court of Appeals for 
Veterans Claims (Court) held that it was essential that the 
rating examination adequately portray the functional loss 
resulting from service connected disability.  Moreover, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

With respect to the low back, a September 2002 statement, 
jointly signed by Stanley L. King, M.D., and Volker Winkler, 
M.D., indicates the veteran's degenerative disease of his 
lumbar spine is "exacerbated" by the arthritis in his 
right knee.  The statement, although conclusory, nonetheless 
suggests a possible relationship between the veteran's 
service-connected right knee disability and his low back 
disability-on the basis of aggravation.  See Allen v. Brown, 
7 Vet. App. 439 (1995).

In view of the foregoing, the case is REMANDED to the RO for 
the following development and consideration:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act, now codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully satisfied.  

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
his right knee and low back disabilities 
since September 2002.  Obtain all 
indicated records of evaluation and 
treatment.

3.  Contact McKenzie Medical Center, 205 
Hospital Drive, Suite A, McKenzie, 
Tennessee 38201.  Ask Drs. King and 
Winkler to send all pertinent clinical 
records upon which they based the 
assessment set forth in their September 
2002 statement.  As well, the physicians 
should be asked to provide the rationale 
upon which they determined that the 
veteran's right knee arthritis had 
exacerbated his low back disability.  
Specifically, the physicians should be 
asked to specify in what sense they used 
the term "exacerbate," i.e., whether 
they used the term to mean a temporary 
flare-up of degenerative disease of the 
veteran's lumbar spine or to mean a 
permanent increase in severity of that 
condition.  

4.  After the development above has been 
completed, schedule the veteran for 
another VA orthopedic examination.  Send 
the claims folder and a copy of this 
remand to the examiner for review.  The 
purpose of the examination is to 
determine the etiology of the veteran's 
low back disability, the severity of his 
right knee impairment, and to resolve the 
conflicting medical opinions of record 
concerning this.  So all necessary 
testing and evaluation should be 
performed to make these determinations, 
and the clinical findings reported in 
detail.  It is absolutely imperative that 
all questions asked below be answered so 
the Board has sufficient information to 
adjudicate the pending claims.  If the 
examiner is simply unable to make any 
determination, then he/she should 
expressly indicate this and explain why.  
The rationale for any opinion expressed 
should be discussed.  

a)  Is it at least as likely as not that 
the service-connected right knee 
disability either caused or produced an 
increase in severity of degenerative 
disease of veteran's lumbar spine.  The 
standard of proof underlined above should 
be used in formulating a response.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.

b)  Describe all manifestations of the 
veteran's right knee disability, to 
include whether there are any findings of 
subluxation, instability, locking or 
swelling.  Any instability in the knee 
should be described as mild, moderate or 
severe.  

Indicate whether there is any ankylosis 
of the right knee; and, if so, the 
position in degrees should be given.  
If there is limitation of motion, the 
ranges of motion should be given in 
degrees for the knee.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  

Determine whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination; and, if feasible, 
these determinations should be expressed 
in terms of additional range of motion 
loss or favorable or unfavorable 
ankylosis (which should be expressed 
in degrees) due to any weakened movement, 
excess fatigability, or incoordination.  

Express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
pain on use or during flare-ups.  

5.  When the development requested above 
has been completed, and any other 
necessary development undertaken, 
the case should be readjudicated by the 
RO.  With respect to the claim of an 
increased rating for right knee 
arthritis, such readjudication should be 
undertaken in accordance with the 
guidance expressed by the Court in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then the 
RO should issue a Supplemental Statement 
of the Case (SSOC) and provide the 
veteran and his representative an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




